Citation Nr: 0433975	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-15 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, and if so, whether service connection 
for a psychiatric disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel





INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from May 1965 to February 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, characterized as a nervous condition.

The issue addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.	In a decision dated in April 1979, the Board denied 
entitlement to service connection for a psychiatric 
disability, claimed as a nervous disorder.

2.	Evidence submitted subsequent to the April 1979 Board 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
psychiatric disability.


CONCLUSIONS OF LAW

1.	The Board's April 1979 decision is final as to the claim 
for psychiatric disability. 38 U.S.C.A. § 4004 (now codified 
as 38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. 19.104 (now 
codified as 38 C.F.R. 20.1100 (2004)).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for psychiatric 
disability has been submitted. 38 U.S.C.A. § 5108 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied by the RO or Board 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. §§ 7104, 7105 (West 2002). The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim. 

When an appellant seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the appellant has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. What the RO may 
have determined in this regard is irrelevant. Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2004). The 
amended definition is not liberalizing, and applies only to 
an application to reopen a finally-decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
does not apply to this veteran's claim, which was received 
prior to August 2001.

In this case, the veteran's claim of entitlement to service 
connection for a psychiatric disability was previously denied 
by the RO and the Board. In April 1979, the Board denied the 
claim on the basis that the veteran displayed a personality 
disorder in service, diagnosed as an emotional instability 
reaction, which under the applicable laws and regulations was 
not a disease or injury for which service-connected 
disability compensation was payable (citing 38 C.F.R. 
3.303(c)). 

The veteran submitted an application to reopen the case in 
July 2001, but the RO issued a rating decision determining 
that new and material evidence had not been received to 
reopen the claim. The veteran filed a timely Notice of 
Disagreement and the case was certified for appeal to the 
Board. During the pendency of the appeal, the RO received new 
evidence from the veteran and issued a Supplemental Statement 
of the Case (SSOC) in November 2003 stating that although the 
new evidence presented is considered new and material, it 
does not establish a basis on which to grant service 
connection for the psychiatric disability.

Although the RO determination, as explained in the SSOC of 
November 2003, purported to reopen the claim but deny it on 
the merits, the Board must still determine whether new and 
material evidence has been submitted because the issue goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo. See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial). In other 
words, the Board is required to first consider whether new 
and material evidence had been presented before the merits of 
claim can be considered. 

Evidence added to the record since the Board's April 1979 
decision consists of the May and June 2001 medical records 
from the Louisville VA Medical Center that treated the 
veteran for severe depression and anxiety, and diagnosed him 
with Bipolar Disorder Type II; and statements submitted by 
the veteran's wife, a registered nurse, that assessed his 
psychiatric disabilities as constituting a service 
connectable disorder, as opposed to a personality disorder. 

The VA diagnosis and treatment information added to the 
record after April 1979 specifically cite Bipolar Disorder 
Type II, a disorder which has characteristics consisting of 
severe anxiety, depression, insomnia, and forms of paranoia 
that were present and referred to in the service psychiatric 
treatment reports. 

In statements submitted by the veteran's wife, she reports 
that she works as a registered nurse and that she is in a 
position to assess his psychiatric disabilities. She reports 
that his nervous condition was aggravated by service and that 
this aggravation has caused him to suffer from paranoia, 
manic-depression, hallucinations, anxiety, nervousness, 
insomnia, and avoidance. She believes that he suffers from a 
bona fide service connectable psychiatric disorder, not 
merely a personality disorder. 

The new evidence, which consists of a reasonable diagnosis of 
a possible service-connectable disorder and an opinion by a 
healthcare professional is enough to warrant a reopening of 
the claim. Such evidence is new in the sense that it has not 
previously been before VA decision makers. It is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled provides competent medical 
evidence that is so significant that it must be considered in 
order to fairly decide whether the veteran has a psychiatric 
disability other than a personality disorder. See 38 C.F.R. 
§ 3.156(a) (2001). Accordingly, it is new and material, and 
thus sufficient, to reopen the veteran's claim of entitlement 
to service connection for psychiatric disability. To that 
extent, the appeal is granted. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability, 
the claim is reopened, and, to that extent only, the appeal 
is granted.



REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disability on the basis that it was incurred in 
or aggravated by service. To establish service connection, 
there must be competent evidence of a current disability 
(generally a medical diagnosis) that was caused by a disease 
or injury in active military service, or if the disability 
was preexisting, that such disability was aggravated therein. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004). 

The veteran underwent pre-service induction examinations in 
April 1964 and May 1965. Both times he reported a history of 
depression or excessive worry and nervousness and both times 
was qualified for induction. In August and September 1965 he 
was evaluated and treated as an inpatient for pain in the 
back and neck, headaches, dizziness, insomnia, poor 
concentration, and continued to receive treatment until his 
separation.

A psychiatric evaluation in January 1966 diagnosed his 
condition as emotional instability, chronic, severe, 
manifested by ineffectiveness when confronted by minor 
stress, fluctuating emotional attitudes, chronic tension and 
depression, low self-esteem, impaired interpersonal 
relationships, and a demonstrated inability to function 
effectively in a military setting. He was subsequently 
discharged.

In June 1977, the Board referred this case to the VA Chief 
Medical Director for a psychiatric opinion. The examiner 
found no aggravation of the veteran's condition in service 
and diagnosed the veteran's condition as emotional 
instability. The examiner rendered the opinion that the 
veteran's adjustment prior to service and during service was 
characterized by immature emotional development, with 
avoidance of responsibility, tendency to become disorganized 
when under only minor stress, and strong dependency needs. 

In June 2001, the veteran was hospitalized and treated by VA 
for severe depression and anxiety. He was also diagnosed with 
Bipolar Disorder, Type II, although the physician indicated 
this was not readily apparent since the chronic depression 
and anxiety seemed to be the more prevalent problem at the 
time. The veteran indicated that he did not recall being 
delusional or hallucinational in service, but did recall 
experiencing paranoia while in social settings.

In 2003, the veteran's wife, Ms. [redacted] submitted several 
supporting letters. Ms. [redacted] indicated that she was a 
registered nurse and described her observation of the 
veteran's current symptoms as paranoia, manic-depression, 
hallucinations, anxiety, fears, nervousness, and avoidance. 
She described his physical symptoms as profuse sweating, 
diarrhea, frequent urination, restlessness, irritability, and 
severe insomnia.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). The veteran was 
last examined during his psychiatric treatment at the 
Louisville Veterans Affairs Medical Center in 2001, however, 
the examiner did not comment or express a definitive opinion 
on whether or not the veteran's present psychiatric condition 
was the result of an injury or disease incurred in or 
aggravated in service.

Therefore, in light of the foregoing, the Board is of the 
opinion that further development of the record is warranted 
prior to final appellate consideration. Accordingly, the case 
is remanded for the following actions:

1.	The RO must schedule the veteran for an 
examination and opinion to determine the extent 
and etiology of the veteran's current 
psychiatric conditions. The examiner must 
provide a diagnosis and identify each current 
psychiatric disorder and the findings supporting 
that diagnosis. The examiner must then identify 
each such disorder classified under DSM-IV as a 
personality disorder.

2.	For each diagnosed condition listed in paragraph 
1, the examiner must render a medical opinion, 
as to whether it is more likely than not (i.e. 
probability greater than 50 percent), at least 
as likely as not (i.e. probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent ) that each 
psychiatric disorder manifested during service. 
If it is determined that any disorder began 
before service, the examiner must state an 
opinion as to whether the psychiatric condition 
underwent an increase in disability during 
service. If the examiner determines that there 
was such an increase, he or she must render an 
opinion as to whether it was at least as likely 
as not that the increase in disability was 
beyond that due to the natural progress of the 
psychiatric condition which existed prior to 
service. Temporary or intermittent flare-ups of 
a preexisting condition are not sufficient to be 
considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, 
is worsened.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. The claims 
folder, including all associated material, must 
be made available to the examiner for review, 
and the examiner must verify that the claims 
folder and the associated material has, in fact, 
been reviewed.

3.	When all of the foregoing actions have been 
completed, the RO should undertake any other 
indicated development and then readjudicate the 
issue of entitlement to service connection for 
psychiatric disability. If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case 
and afforded an opportunity to respond. 
Thereafter if otherwise in order, the case 
should be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).
	                 




______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



